DETAILED ACTION
	Applicant’s response received on 10/24/2022 has been entered. Applicant has elected group I without traverse. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic linking claim. Claims 1-20 are pending in the instant application. Claims 1-16 are under examination.
	It is noted that applicant filed a request for participation in the first action interview pilot program on January 22, 2021. However, this pilot program has been discontinued. The last day for applicants to file requests to participate in the program was January 15, 2021. Any compliant requests to join this pilot program received on or before January 15, 2021, will continue to be granted and the applications will be examined in accordance with the provisions of the program. As applicant’s request for participation was after January 15, 2021, the request is hereby denied.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) filed September 22, 2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered where lined through. Non-patent literature documents Moldoveanu et al. (2007) and Allen et al. (1995) are illegible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a specified period of time” in claims 1, and 14 is a relative term which renders the claims indefinite. The term “a specified period of time” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is .
Instant claims 2-13 and 15-16 are rejected for being dependent either directly or indirectly on indefinite claims 1 or 14.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inducing IgA nephropathy in  at least once a day for 12 consecutive days, does not reasonably provide enablement for a method of inducing IgA nephropathy in any .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims broadly encompass a method of inducing IgA nephropathy in any subject by administering a polymeric complex of unglycosylated IgA oligomeric fragments (hereafter referred to as 'the complex') produced from any IgA sequence for any length of time. Instant claim 1 recites, "a subject," without a definition in the specification to define, "a subject," the broadest reasonable interpretation is that a subject can be any organism (any mammal, any amphibian, any reptilian, any bird, any fish, etc…). Further, the broadest reasonable interpretation of, "polymeric complex of…IgA oligomeric fragments," includes a complex of any number of any fragments of an IgA molecule ("more than one," of "any subsequence of an IgA protein," (Specification, [0038])) formed with or without the use of a fusion of any protein tag to any location on the IgA fragment. Note that, "any sub sequence of an IgA protein," encompasses any piece of an IgA molecule ranging from a few amino acids to full length IgA and can, as written, be an Fc, a piece of an Fc, an Fv, just the light chain, just the heavy chain, or any fragment of any of those examples. Further, "IgA," in itself broadly reads on any type of IgA found in nature from any organism.
The specification does not provide sufficient guidance for predictably determining whether the complex can be formed from any fragment of any IgA sequence or whether the administration of the complex to any subject for any length of time will produce the desired result of inducing IgA nephropathy, nor does the specification provide sufficient guidance for predictably determining whether any means of forming the complex would be suitable for practicing the invention. The specification provides working examples that disclose the construction of a 200-800kDa complex via recombinantly fused AviTag-IgA CH2-CH3 proteins wherein the IgA CH2-CH3 portion is that of either a rat IgA CH2-CH3 (specification, example 1, [0054]; FIG. 1) or a human IgA1 CH2-CH3 (specification, example 7, [0084]) and consists of the heavy chain CH2 and CH3 of the IgA molecule. It is noted that, while the specification defines, "fragment," to be, "any IgA protein sequence or subsequence," the only working example provided discloses the fragment to be the CH2-CH3 fragment specifically (specification, example 1, [0054]). It is further noted that, while the term, "polymeric" is claimed, the specification specifically provides that more than 2 IgA Fc fragments comprise the polymeric form produced (specification, Fig. 1D). Further, the working examples disclose that the recombinant fusion proteins are produced in E. coli, subsequently biotinylated, and finally assembled into the poly-IgA complex by the addition of Streptavidin (Specification, example 1; example 2). It is noted that the unglycosylated form as claimed is a consequence of being produced in E. coli and not a consequence of a specific method of removing the glycosylation from an IgA molecule. Further, it is noted that the specification fails to describe whether any other peptide tag for use in forming the complex would be suitable for practicing the invention as claimed and provides no working examples of any other peptide tags for forming the complex or even of any other location of fusion of the AviTag to the IgA CH2-CH3 fragment. The specification also provides working examples that disclose the complex is administered to mice and rats in vivo through intravenous tail injection and human mesangial cells in vitro through direct addition of the complex to a cell culture (Specification, example 3-7; [0084]). Further, the working examples disclose that for induction of an IgA nephropathy-like condition in rats, glomerular deposition measured by anti-IgA antibody staining has to occur for a sustained period as the product of consecutive daily injections of the complex (specification, Example 2). The working examples go on to disclose measurable disease pathologies for determining induction of IgA nephropathy after injection of the complex every day for 12 consecutive days to be the glomerular depositions themselves (specification, example 3, [0069]), co-deposition of IgG, complement C3 positive antibody staining, and Ki67 positive antibody staining (specification, example 3, [0071]), reduced IgA clearance after injection (specification, example 4), mesangial expansion and hypercellularity (specification, example 5), and urinary sediments red blood cells, and albuminuria at ~0.5g/L in two of the five rats treated with the complex (specification, example 6). It is noted that no earlier timepoints were disclosed as being sufficient to observe these disease pathologies and, specifically, the specification disclosed that one injection was insufficient to establish the above-mentioned disease pathologies (specification, page 22, [0068]). Thus, the working examples fail to enable a method of inducing IgA nephropathy in any subject by administering a polymeric complex of unglycosylated IgA oligomeric fragments formed with or without the fusion of any peptide tag to any location on a fragment of any IgA sequence for any length of time because the working examples are confined to a 200-800kDa complex of N-terminally fused recombinant AviTag- rat IgA or human IgA1 CH2-CH3 fragments, produced in E. coli, biotinylated and bound by streptavidin, and administered to rats and mice every 24 hours for 12 consecutive days.
At the time of filing, it was known that human IgA1 differs from mouse IgA in the hinge region where O-glycan linked abnormalities have been connected with IgA nephropathy in humans and that this difference complicates the use of mouse models in exploring human IgA nephropathy (Floege, J., Moura, I. C., & Daha, M. R. (2014, July). New insights into the pathogenesis of IgA nephropathy. In Seminars in immunopathology (Vol. 36, No. 4, pp. 431-442). Springer Berlin Heidelberg., page 433 first full paragraph)(hereafter referred to as the Floege reference). Floege teaches that, in healthy subjects, up to six of the 16 amino acids in the hinge region of IgA1 that are not present in IgA2 are susceptible to O-glycosylation composed of N-acetylgalactosamine and galactose (Floege, page 434, last partial paragraph). Floege goes on to teach that, in IgA nephropathy, O-glycans at the hinge are deficient in galactose resulting in increased exposure of the N-acetylgalactosamine residues and this aberrantly glycosylated IgA1 species is mainly detected in high molecular weight IgA fractions (Floege, page 434, last partial paragraph). Floege also teaches that heterogeneity in the genetic and environmental factors that underly IgA nephropathy in humans and the complex mechanisms able to modulate the disease phenotype make development of experimental models of IgA nephropathy a, "huge challenge," (Floege, page 432, second full paragraph). Further, while Floege teaches that mice can be a good model for human IgA nephropathy despite the above-mentioned challenges (Floege, page 432, fourth full paragraph), the Floege reference goes on to teach that conclusions drawn from existing mouse models of IgA nephropathy don't necessarily translate to humans, indicating an unpredictability in determining similarities between mice and humans with respect to IgA nephropathy pathology (Floege, page 432, last partial paragraph; page 433, first partial paragraph). At the time of filing, it was also known that while, "IgA appears to share common protective functions in different species, variation in gene number, allotypes, and molecular forms," contribute to significant structural differences within mammals (Snoeck, V., Peters, I. R., & Cox, E. (2006). The IgA system: a comparison of structure and function in different species. Veterinary research, 37(3), 455-467.) (page 456, "Structure of IgA", first paragraph) (hereafter referred to as the Snoeck reference). The Snoeck reference teaches that, while humans have two IgA subclasses (IgA1 and IgA2), pigs only have one that comes in two allelic forms that differ in hinge length, and dogs have four allelic forms of a single heavy chain that also differ in hinge length (Snoeck, page 456, "Structure of IgA", first paragraph). Thus, a skilled artisan would recognize that the prior art at the time of filing provides evidence of unpredictability with respect to how an IgA from any given species will behave in the claimed method. An embodiment of the present invention is confined to rodents specifically (instant claim 13). However, at the time of filing, genetic differences that exist within the order Rodentia were known and, more specifically, the differences between Mus musculus and other rodents in the order Rodentia had been evaluated with respect to the genus, Akodon (Hass, I., Sbalqueiro, I. J., & Müller, S. (2008). Chromosomal phylogeny of four Akodontini species (Rodentia, Cricetidae) from Southern Brazil established by Zoo-FISH using Mus musculus (Muridae) painting probes. Chromosome Research, 16(1), 75-88.)(hereafter referred to as the Hass reference) and genetic differences between Mus musculus and Rattus had been evaluated using similar methods (Cavagna, P., Stone, G., & Stanyon, R. (2002). Black rat (Rattus rattus) genomic variability characterized by chromosome painting. Mammalian Genome, 13(3), 157-163.)(hereafter referred to as the Cavagna reference). The Hass reference teaches that 26 chromosomal rearrangements that have occurred since the Muroidea ancestor have led to the, "extremely derived," genome of Mus musculus in comparison to other rodents (Hass, page 84, "Ancestral rodent chromosome forms conserved in Neotropical Sigmodontinae" subheading, first paragraph) while the Cavagna reference teaches that genome reorganization in rodents is, "quite rapid," including rats and has resulted in wide variation in relatedness (Cavagna, page 4, "genomic distance" subheading, first and second paragraphs). Thus, a skilled artisan would recognize that the prior art at the time of filing provides evidence of unpredictability with respect to how any given subject will react in response to administration of the complex. 
The claimed invention further encompasses any method of peptide tagging used to form the polymeric complex. The prior art at the time of filing teaches that the current options for multimerization of proteins through tandem fusion of a protein of interest to a peptide tag vary in effectiveness (Yu, K., Liu, C., Kim, B. G., & Lee, D. Y. (2015). Synthetic fusion protein design and applications. Biotechnology advances, 33(1), 155-164.) (hereafter referred to as the Yu reference). The Yu reference teaches that, in the case of a direct fusion, as is the case with AviTag in the claimed invention, the protein of interest and the peptide tag need to be, "physico-chemically compatible (e.g., optimal working pH, temperature, ionic strength, and effects of inhibitors)." (Yu, page 156, "tandem fusion" subheading, first paragraph). The Yu reference goes on to teach that even the location of the peptide tag on the protein of interest is important since the location of the peptide tag can affect the, "functionality," of the protein of interest (Yu, page 156, "tandem fusion" subheading, first paragraph). Thus, as the Yu reference states, "the rational design of fusion proteins with desired properties and predictable behavior remains a daunting challenge." (Yu, page 162, first paragraph). Therefore, the state of the prior art at the time of filing demonstrates (1) unpredictability in the development of experimental models for human IgA nephropathy (Floege), (2) unpredictability with respect to differences in IgA structure between species (Snoeck), (3) unpredictability with respect to the genetic differences between rodents (Hass and Cavagna), and (4) unpredictability with respect to the use of different peptide tags fused to different locations on a protein of interest (Yu).
Therefore, in view of the unpredictability evidenced by the prior art at the time of filing with respect to the development of experimental models if IgA nephropathy, the differences in IgA structure between species, the genetic differences between rodents, and the use of different peptide tags fused to different locations on a protein of interest, the lack of specific guidance in the specification for the use of an IgA sequence from any species to induce IgA nephropathy in any subject by administering the complex for any length of time, the use of IgA fragments other than the CH2-CH3, and the use of any peptide tag fused to any location, the limitation of the working examples to a 200-800kDa complex of recombinant rat IgA or human unglycoylated IgA1 CH2-CH3 fused at the N-terminus to AviTag, produced in E. coli, biotinylated, bound by streptavidin, and administered only to mice and rats every 24 hours for 12 consecutive days, and the breadth of the claims, it would require undue experimentation to make and use the breadth of the methods claimed.

No claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN THOMAS TINSLEY whose telephone number is (571)272-8630. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Brendan Tinsley
/B.T.T./Examiner, Art Unit 1633                                                                                                                                                                                                        

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633